Title: From Thomas Jefferson to Edmond Charles Genet, 1 June 1793
From: Jefferson, Thomas
To: Genet, Edmond Charles



Sir
Philadelphia June 1. 1793.

[…] to correct an error of fact into […] being just led into it myself […] concerning the trespass committed by [a British] sailor on the French flag on board the Amiable. I mentioned it to a gentleman present, who informed me that the sailor [who made the insult?] and another concerned in it, were in jail, […] mentioned to you. I found on further enquiry that these two sailors were British, who had been committed for another assault on French [sailors?], and had not been concerned in the insult on board the Amiable. I immediately asked the attention of the [proper?] judge to the arrest and punishment of the offender on board the Amiable. I have this moment called on him again. [He informs?] me that he has discovered the name of the other [man?], that he had got on board a vessel bound to Halifax, which vessel […] that he has reason to believe [that?] the offender […], that the sheriff and some of his best officers [are now?] in pursuit of him, and he has no doubt he will be taken.—In order to support the civil power, I am informed the Governor has called for sufficient patroles of militias. So that I hope, […] the […] prepared for them, we shall soon be led by [these into all?] the measures necessary for the preservation of peace. I have the honor to be with great esteem & respect, Sir, your most obedient & most humble servt.

Th: Jefferson

